Order modified on the law by striking out the third and fourth ordering paragraphs and by inserting a new third ordering paragraph which denies a motion for a compulsory reference and as modified affirmed, without costs, on the ground that the actions do not come within the provisions of section 466 of the Civil Practice Act. All concur. (The order grants plaintiff’s motion that the actions “ 1,” “ 2 ” and “ 3 ” be tried together, without consolidation, and refers same to an official referee for trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.